Exhibit 10.5

 

PIER 1 IMPORTS, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


RESTATED AS OF JANUARY 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I —PURPOSE

 

1

ARTICLE II —DEFINITIONS

 

1

2.1

 

Beneficiary

 

1

2.2

 

Board

 

1

2.3

 

Cause

 

1

2.4

 

Change of Control of the Employer

 

2

2.5

 

Code

 

2

2.6

 

Committee

 

2

2.7

 

Compensation

 

2

2.8

 

Early Retirement Date

 

3

2.9

 

Employer

 

3

2.10

 

Good Reason

 

3

2.11

 

Highest Average Compensation

 

3

2.12

 

Normal Retirement Date

 

3

2.13

 

Participant

 

4

2.14

 

Pier 1

 

4

2.15

 

Regulations

 

4

2.16

 

Retirement

 

4

2.17

 

Separation from Service

 

4

2.18

 

Supplemental Retirement Benefit

 

4

2.19

 

Termination

 

5

2.20

 

Total and Permanent Disability

 

5

2.21

 

Years of Credited Service

 

5

2.22

 

Years of Plan Participation

 

5

ARTICLE III —PARTICIPATION AND VESTING

 

5

3.1

 

Participation

 

5

3.2

 

Supplemental Retirement Benefit Vesting

 

5

ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS

 

6

4.1

 

Benefit

 

6

4.2

 

Retirement; Disability; Death

 

6

4.3

 

Adjustments for Normal Retirement Benefit

 

7

4.4

 

Adjustments for Early Retirement Benefit

 

7

4.5

 

Termination

 

7

4.6

 

Form of Benefit Payment

 

7

4.7

 

Payments

 

8

4.8

 

Withholding; Payroll Taxes

 

9

4.9

 

Payment to Guardian

 

9

4.10

 

Major Medical and Hospitalization Insurance Coverage

 

9

ARTICLE V —BENEFICIARY DESIGNATION

 

10

5.1

 

Beneficiary Designation

 

10

5.2

 

Amendments

 

11

5.3

 

No Beneficiary Designation

 

11

5.4

 

Effect of Payment

 

11

 

i

--------------------------------------------------------------------------------


 

5.5

 

Death of Beneficiary

 

11

ARTICLE VI —ADMINISTRATION

 

11

6.1

 

Committee; Duties

 

11

6.2

 

Agents

 

11

6.3

 

Binding Effect of Decisions

 

12

6.4

 

Indemnity of Committee

 

12

ARTICLE VII —CLAIMS PROCEDURES

 

12

7.1

 

Claim

 

12

7.2

 

Denial of Claim

 

12

7.3

 

Review of Claim

 

12

7.4

 

Final Decision

 

12

ARTICLE VIII —TERMINATION, SUSPENSION OR AMENDMENT

 

13

8.1

 

Amendment or Termination

 

13

8.2

 

Successor Employer

 

13

ARTICLE IX —MISCELLANEOUS

 

13

9.1

 

Unsecured General Creditor

 

13

9.2

 

Trust Fund

 

13

9.3

 

Nonassignability

 

13

9.4

 

Not a Contract of Employment

 

14

9.5

 

Suicide

 

14

9.6

 

Participant’s Cooperation

 

14

9.7

 

Domestic Relations Order

 

14

9.8

 

Terms

 

14

9.9

 

Captions

 

14

9.10

 

Governing Law

 

14

9.11

 

Validity

 

15

9.12

 

Successors

 

15

9.13

 

Notice

 

15

 

ii

--------------------------------------------------------------------------------


 

PIER 1 IMPORTS, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE 1—PURPOSE

 

The purpose of this Supplemental Executive Retirement Plan (hereinafter referred
to as the “Plan”) is to provide supplemental retirement benefits for a select
group of management or highly compensated employees of Pier 1 Imports, Inc.  It
is intended that the Plan will aid in retaining and attracting employees of
exceptional ability by providing such individuals with these benefits.  This
Plan was originally effective as of May 1, 1986, was restated effective as of
December 5, 2002, was restated effective as of January 1, 2005, and now is
restated effective January 1, 2009.  This restatement of the Plan shall only
apply with respect to Participants who are actively employed by the Employer
after December 31, 2004.  With respect to Participants who terminated employment
with the Employer prior to December 5, 2002, the Plan provisions in effect as of
the date of the Participant’s termination of employment will continue to apply
with respect to that Participant. The prior provisions of the Plan as in effect
as of December 31, 2004 will continue to apply with respect to Participants who
terminated employment with the Employer after December 4, 2002 and prior to
January 1, 2005.  Further, the prior provisions of the Plan as in effect as of
December 31, 2004 will continue to apply with respect to any portion of a
Participant’s Plan benefit which will not constitute compensation which is
deferred after December 31, 2004 for purposes of Section 409A of the Code.

 

The purpose of this January 1, 2009 restatement is to cause the Plan to continue
to comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code
and the Regulations promulgated thereunder.  The Plan is to be construed and
interpreted in accordance with such purpose.

 

ARTICLE II—DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

2.1                               Beneficiary

 

“Beneficiary” means the person, persons or entity entitled under Article V to
receive Plan benefits after a Participant’s death.

 

2.2                               Board

 

“Board” means the Board of Directors of Pier 1 Imports, Inc.

 

2.3                               Cause

 

“Cause” means that the Participant:

 

(a)                                  Has misappropriated, stolen or embezzled
funds of the Employer; or

 

(b)                                 Has committed an act of deceit, fraud,
dereliction of duty, or gross or willful misconduct; or

 

1

--------------------------------------------------------------------------------


 

(c)                                  Has been convicted of either a felony or a
crime involving moral turpitude or entered a plea of nolo contendre in response
to an indictment for such crime or felony; or

 

(d)                                 Has intentionally disclosed confidential
information of the Employer except when such disclosure is made pursuant to the
direction of the Employer or in accordance with Employer policy; or

 

(e)                                  Has engaged in competitive behavior against
the Employer, has purposely aided a competitor of the Employer or has
misappropriated or aided in misappropriating a material opportunity of the
Employer.

 

2.4                               Change of Control of the Employer

 

“Change of Control of the Employer” shall be deemed to have occurred if:

 

(a)          Any “person” (as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”)) becomes the “beneficial owner” (as
defined in Rules 13(d) 3 and 13(d) 5 under the Act) of securities of Pier 1,
representing thirty-five percent (35%) or more of the voting power of the
outstanding securities of Pier 1 having the right under ordinary circumstances
to vote at an election of the Board of Directors of Pier 1; or

 

(b)         There shall occur a change in the composition of a majority of the
Board of Directors within a two (2) year period which change shall not have been
affirmatively approved by a majority of the Board of Directors as constituted
immediately prior to the commencement of such period; or

 

(c)          At any meeting of the stockholders of Employer called for the
purpose of electing directors, a majority of persons nominated by the Board of
Directors for election as directors shall fail to be elected; and

 

the transaction or event described in (a), (b) or (c) above, whichever may have
occurred, also constitutes a “change in the ownership or effective control” of
the Employer within the meaning of Section 409A(a)(2)(v) of the Code and the
Regulations.

 

2.5                               Code

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.6                               Committee

 

“Committee” means the Compensation Committee of Pier 1 or any other Committee
chosen by the Board.

 

2.7                               Compensation

 

“Compensation” for a calendar year means the sum of (i) the rate at which salary
is being paid to a Participant as of the last day of that calendar year,
(ii) any bonuses actually paid to a Participant during that calendar year
excluding bonuses that were first payable during and deferred from a previous
calendar

 

2

--------------------------------------------------------------------------------


 

year, and (iii) any bonuses that were payable to a Participant during that
calendar year which were deferred for payment to a subsequent year.

 

2.8                               Early Retirement Date

 

“Early Retirement Date” means the first day of the month coincidental with or
next following the date on which a Participant has a Separation from Service, if
the date of such Separation from Service occurs after the Participant’s
attainment of age fifty-five (55) and completion of ten (10) Years of Plan
Participation.

 

2.9                               Employer

 

“Employer” means any of Pier 1, its subsidiaries, including a trust directly or
indirectly owned by Pier 1, and each of their respective successors.

 

2.10                        Good Reason

 

“Good Reason” means, without the written consent of the Participant:

 

(a)                                  A reduction in the Participant’s base
salary or a reduction in the Participant’s benefits received from the Employer
(other than in connection with an across-the-board reduction in salaries and/or
benefits for similarly situated employees of the Employer or pursuant to the
Employer’s standard retirement policy), in each case as in effect immediately
prior to a Change of Control; or

 

(b)                                 The relocation of the Participant’s
full-time office to a location greater than fifty (50) miles from the Employer’s
current corporate office; or

 

(c)                                  A reduction in the Participant’s corporate
title as in effect immediately prior to a Change of Control; or

 

(d)                                 The failure by the Employer to obtain the
assumption of this Plan by any successor as contemplated in this Plan.

 

2.11                        Highest Average Compensation

 

“Highest Average Compensation” means the sum of the Participant’s Compensation
for his highest paid three (3) full calendar years of employment with Employer
prior to termination of employment (whether or not such years are consecutive)
divided by three (3); provided, however, that if the Participant has been
employed for less than three (3) full calendar years, the “Highest Average
Compensation” shall be determined by using the sum of the Participant’s
Compensation for his number of completed months of employment divided by the
number of his actual completed months of employment multiplied by twelve (12).

 

2.12                        Normal Retirement Date

 

“Normal Retirement Date” means the first day of the month coincidental with or
next following the date on which a Participant has a Separation form Service, if
the date of such Separation from Service occurs on or after such Participant
attains age sixty-five (65).

 

3

--------------------------------------------------------------------------------


 

2.13                        Participant

 

“Participant” means any individual who is participating or has participated in
this Plan pursuant to Article III.

 

2.14                        Pier 1

 

“Pier 1” means Pier 1 Imports, Inc., a Delaware corporation and its successors.

 

2.15                        Regulations

 

“Regulations” means the final regulations issued by the United States Department
of the Treasury on April 10, 2007 regarding the application of Section 409A of
the Code.

 

2.16                        Retirement

 

                “Retirement” means the Participant’s Normal Retirement Date or
Early Retirement Date other than by reason of death or Total and Permanent
Disability.  Retirement shall also mean the date as of which a Participant has a
Separation from Service within twenty-four (24) months (or, if less, any time of
termination restriction imposed for purposes of Section 409A(a)(2)(A)(v) of the
Code) of a Change of Control of the Employer unless such Separation from Service
is:

 

(a)                                  By the Employer for Cause; or

 

(b)                                 Because of Total and Permanent Disability;
or

 

(c)                                  Because of the Participant’s death; or

 

(d)                                 By the Participant other than:

 

For Good Reason; or

 

Upon the Participant’s voluntary separation from employment after his/her Normal
Retirement Date or Early Retirement Date.

 

2.17                        Separation from Service

 

“Separation from Service” of a Participant means a termination of the
Participant’s employment with the Employer provided that it constitutes a
“separation from service” under Section 1.409A-1(h) of the Regulations.  In the
event that a Participant is not deemed to have incurred a termination of
employment with the Employer by virtue of a military leave, sick leave or other
bona fide leave of absence under Section 1.409A-1(h) of the Regulations, the
Participant will be deemed to have experienced a separation from service at the
time and to the extent required under Section 1.409A-1(h) of the Regulations.

 

2.18                        Supplemental Retirement Benefit

 

“Supplemental Retirement Benefit” means the benefit determined under Article IV
of this Plan.

 

4

--------------------------------------------------------------------------------


 

2.19                        Termination

 

“Termination” means a Participant’s Separation from Service for any reason other
than Retirement, death or Total and Permanent Disability.

 

2.20                        Total and Permanent Disability

 

“Total and Permanent Disability” means a Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.  The Committee’s
decision as to total and permanent disability will be based upon medical reports
and/or other evidence satisfactory to the Committee.

 

2.21                        Years of Credited Service

 

“Years of Credited Service” means the years of credited vesting service with the
Employer, determined in accordance with the provisions of the Pier 1 Associates’
401 (k) Plan, or any successor tax-qualified retirement plan.

 

2.22                        Years of Plan Participation

 

“Years of Plan Participation” means the total number of full years in which a
Participant has participated in the Plan.

 


ARTICLE III—PARTICIPATION AND VESTING


 

3.1                               Participation

 

Participation in this Plan shall be limited to those employees of the Employer
nominated by the Chief Executive Officer of Pier 1 and approved by the Committee
and by the Board, and who elect to participate in this Plan by executing a
Participation Agreement in the form designated by the Committee. Plan
Participation Agreements may vary in terms and provisions.  To the extent that a
Participant’s Plan Participation Agreement varies the terms of the Plan as
applied to that Participant, the terms of the Participation Agreement shall
control over the Plan.

 

3.2                               Supplemental Retirement Benefit Vesting

 

(a)                                  Vesting Percentage.  Each Participant shall
become vested in a Supplemental Retirement Plan Benefit based upon the following
schedule:

 

Years of Credited Service

 

Vesting Percentage

 

Less than 1

 

0

%

1 but less than 2

 

10

 

2 but less than 3

 

20

 

3 but less than 4

 

30

 

4 but less than 5

 

40

 

5 but less than 6

 

50

 

6 but less than 7

 

60

 

7 but less than 8

 

70

 

8 but less than 9

 

80

 

9 but less than 10

 

90

 

l0 or more

 

100

 

 

5

--------------------------------------------------------------------------------


 

(b)                                 Prior Years of Credited Service.  For
purposes of this Plan, Years of Credited Service earned prior to the May 1, 1986
date of Plan adoption by the Employer shall be limited to five (5).

 

(c)                                  Conditions for Immediate Vesting. 
Regardless of a Participant’s actual Years of Credited Service or age, a
Participant shall be one hundred percent (100%) vested in a Supplemental
Retirement Benefit upon Retirement, Separation from Service due to Total and
Permanent Disability, or death.

 

(d)                                 Initial Participants.  Notwithstanding
anything in this Article to the contrary, any employee of the Employer who
becomes a Participant in this Plan within thirty (30) days of the original
May 1, 1986 effective date of this Plan shall be at least fifty percent (50%)
vested in any Plan Benefits herein upon attaining age fifty-five (55).

 


ARTICLE IV—SUPPLEMENTAL RETIREMENT BENEFITS


 

4.1                               Benefit

 

Upon incurring a Separation from Service, a Participant shall receive a
Supplemental Retirement Benefit from this Plan which, along with the
Participant’s benefits from primary Social Security, shall equal approximately
fifty percent (50%) of the Participant’s Highest Average Compensation.  The
computation of said Supplemental Retirement Benefit shall be made in accordance
with the following provisions of this Article IV.

 

4.2                               Retirement; Disability; Death

 

Upon Retirement, Total and Permanent Disability, or death prior to the
commencement of benefits under this Plan, the Employer shall pay to the
Participant or, in the case of Participant’s death, his Beneficiary a
Supplemental Retirement Benefit calculated as follows:

 

(a)                                  Fifty percent (50%) times the Participant’s
Highest Average Compensation.

 

(b)                                 Increase the amount determined in (a) by six
percent (6%) compounded annually for fifteen (15) years.

 

(c)                                  Sum the annual amounts determined in (b).

 

(d)                                 The sum of a Participant’s primary Social
Security benefit determined at the time of and according to the laws in effect
at the Participant’s Retirement date increased two percent (2%) compounded
annually for fifteen (15) years.  However, if a Participant has a Separation
from Service before the Normal Retirement Date, the primary Social Security
benefit shall be determined based upon the primary Social Security benefit the
Participant would have received at the Normal Retirement Date based upon the
assumption the Participant will

 

6

--------------------------------------------------------------------------------


 

receive no future compensation after the date of Separation from Service and
based upon the relevant Social Security law at the time of Separation from
Service.

 

(e)                                  (c) offset by (d) divided by one hundred
eighty (180).

 

4.3                               Adjustments for Normal Retirement Benefit

 

Upon a Participant’s Normal Retirement Date, the Employer shall pay to the
Participant a Supplemental Retirement Benefit as calculated in paragraph 4.2
above, but adjusted as follows:

 

(a)                                  The percentage of Highest Average
Compensation set forth in paragraph 4.2(a) shall be increased by five
(5) percentage points for each Year of Credited Service performed past the
Participant’s Normal Retirement Date, but in no event shall the increase be more
than fifteen (15) percentage points;

 

(b)                                 The calculation of Highest Average
Compensation shall not take into consideration any Compensation earned after the
Participant attains age 65; and

 

(c)                                  The Participant shall forfeit twenty
percent (20%) of the Supplemental Retirement Benefit otherwise due for each Year
of Credited Service performed past the Participant’s attained age seventy (70).

 

4.4                               Adjustments for Early Retirement Benefit

 

Upon a Participant’s Early Retirement Date that occurs before his Normal
Retirement Date, the Employer shall pay to the Participant a Supplemental
Retirement Benefit as calculated under Section 4.2 above except:

 

(a)                                  The sum amount described in subsection
4.2(c) shall be reduced by five-twelfths percent (5/12%) for each full calendar
month by which the Participant’s Early Retirement Date precedes the
Participant’s attainment of age sixty-five (65); and

 

(b)                                 The offset required by subsection
4.2(d) shall be determined using the Social Security Act in effect at Early
Retirement Date and assuming zero (0) future earnings from the Participant’s
Early Retirement Date to his attainment of age sixty-five (65).

 

4.5                               Termination

 

If a Participant has a Separation from Service due to Termination, the Employer
shall pay to the Participant the Supplemental Retirement Benefit calculated
under paragraph 4.2 above, multiplied by the vesting percentage of benefit as
provided in paragraph 3.2 above.

 

4.6                               Form of Benefit Payment

 

Each Participant shall, upon becoming a Participant, irrevocably elect in
writing that his or her Retirement, Total and Permanent Disability or
Termination Plan benefits be paid in one of the following forms:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Equal monthly installments paid over a
period of one hundred eighty (180) months;

 

(b)                                 A lump sum;

 

(c)                                  An annuity for the life of the Participant;
or

 

(d)                                 A joint and survivor annuity over the lives
of Participant and the Participant’s Beneficiary with payment continued to the
survivor at one hundred percent (100%).

 

The forms of payment specified in subparagraphs (b), (c) and (d) above shall be
the actuarial and financial equivalents of the form of payment specified in
subparagraph (a) above.  For purposes of determining actuarial equivalence, the
benefits referred to in subparagraphs  (b), (c) and (d) above shall be
discounted at a rate equal to the lesser of (i) the Pension Benefit Guaranty
Corporation interest rate for immediate annuities, as published in Appendix  B
to Part 2619 of Title  29 of the Code of Federal Regulations, or any successor
or replacement rate (the “PBGC rate”) in effect on January 1 of each year; or
(ii)  a twenty-four (24) month rolling average of the PBGC rate, using the
current rate as of the beginning of the month in which the calculation is made
and the twenty-three (23) previous months.

 

The vested, accrued benefit shall be calculated as of January 1 of each year for
each Participant, and in no event shall the vested, accrued benefit be less than
such benefit calculated for a previous year.  For example, if a Participant has
elected a lump-sum benefit and the lump-sum benefit as of January 1, 1996 is
$750,000 but, due to an increase in the discount rate, drops to $700,000 as of
January 1, 1997, the Participant’s vested, accrued lump-sum benefit as of
January 1, 1997 would be $750,000.

 

If a Participant dies prior to the commencement of benefits under this Plan,
such Participant’s benefits shall be paid in the form elected pursuant to this
Section 4.6.

 

4.7                               Payments

 

Any benefit due under this Article shall be paid as set forth below:

 

(a)                                  Supplemental Retirement Benefits due as a
result of a Participant’s Retirement shall be paid or commence within thirty
(30) days of the date of such Retirement;

 

(b)                                 Supplemental Retirement Benefits due as a
result of Termination or Total and Permanent Disability shall be paid or
commence within thirty (30) days of the date of the Participant’s attaining age
sixty-five (65);

 

(c)                                  Supplemental Retirement Benefits due as a
result of death shall be paid or commence within thirty (30) days of the death
of the Participant.

 

In no event shall a Participant be permitted directly or indirectly to designate
the taxable year of commencement of payment of benefits under the Plan.

 

Notwithstanding the foregoing, in the case of any Participant who is a “key
employee” as such term is defined in Section 416(i) of the Code without regard
to paragraph (5) thereof, and with respect to any portion of such Participant’s
Plan benefit which would constitute compensation which is deferred after
December 31, 2004 for purposes of Section 409A of the Code, no distribution may
be made of any such portion from the Plan to such Participant as a result of his
Separation from Service before the date

 

8

--------------------------------------------------------------------------------


 

which is six (6) months after the date of such Separation from Service (or, if
earlier, the date of death of the Participant following such Separation from
Service) unless such Separation from Service was by reason of any of the events
described in Sections 409A(a)(2)(A)(ii), (iii), (iv), (v) or (vi) of the Code. 
In the event of any such payment deferral:

 

(a)          If the payment to the Participant is a lump sum, such lump sum
amount shall be determined as if it was paid as originally provided under the
Plan and such amount shall include through the date of actual payment interest
on such amount at an annual rate equal to the interest rate then payable
pursuant to the Pier 1 Benefit Restoration Plan II; and

 

(b)         If the Participant’s Plan benefit is to be made in a form other than
a lump sum, the periodic payment amount shall be determined as if payments
commenced as originally provided under the Plan and the first payment to the
Participant shall include an amount equal to the sum of the periodic payments
which would have been paid to such Participant but for the payment deferral
mandated pursuant to Section 409A(a)(2)(B)(i) of the Code.

 

4.8                               Withholding; Payroll Taxes

 

To the extent required by the law in effect at the time payments are made, the
Employer shall withhold from payments made hereunder any taxes required to be
withheld from a Participant’s wages by the federal, state or local government.

 

4.9                               Payment to Guardian

 

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person.  The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit.  Such distribution shall completely discharge the Committee and
Employer from all liability with respect to such benefit.

 

4.10                        Major Medical and Hospitalization Insurance Coverage

 

Upon Retirement or Total and Permanent Disability, a Participant (for himself
and his dependents) shall have the right to medical reimbursement benefits to be
provided by the Employer until the death of the Participant; provided, however,
that if the Participant is survived by a spouse, such spouse shall have the
right to continued medical reimbursement benefits for a period of thirty-six
(36) months from the Employer on the same basis as the Participant would have
had if he had survived.  Such benefits shall be comparable to the
Employer-provided major medical and hospitalization insurance coverage, if any,
made available generally to the Employer’s active employees and their
dependents.  Such benefits will only be provided if the Participant pays, or
reimburses the Employer for, a portion of the total premium for such major
medical coverage equal to the amount such Participant would have been required
to pay, or reimburse the Employer, had he been covered as an active employee of
the Employer.  Premium payments or reimbursements required to be paid by a
Participant pursuant to this Section 4.10 shall be made by the Participant at
such times and in such form as the Employer shall establish pursuant to
reasonable payment methods.

 

Upon Separation from Service due to Termination, a Participant (for the
Participant and the Participant’s dependents) shall have the right to
participate, during the fifteen (15) years immediately

 

9

--------------------------------------------------------------------------------


 

after the date such Participant attains age sixty-five (65), in the Employer
provided medical reimbursement benefits, if any, made available generally to the
Employer’s active employees and their dependents; provided, however, that such
Participant pays, or reimburses the Employer for, the total premium (i.e.,
Employer and employee portions) for such major medical coverage at such times as
the Employer’s active employees pay their respective contributions for such
major medical coverage.

 

Notwithstanding the foregoing but to the extent and only to the extent required
by Section 409A(a)(2)(B)(i) of the Code, in the case of any Participant who is a
“key employee” as such term is defined in Section 416(i) of the Code without
regard to paragraph (5) thereof, medical benefit coverage and/or medical benefit
payments may not be provided and/or paid to such Participant as a result of his
Separation from Service before the date which is six (6) months after the date
of such Separation from Service (or, if earlier, the date of death of the
Participant following such Separation from Service) unless such Separation from
Service was by reason of any of the events described in Sections
409A(a)(2)(A)(ii), (iii), (iv), (v) or (vi) of the Code.  Should the restriction
described in this Paragraph be required to be imposed and become applicable with
respect to a Participant, upon the lapse of the six (6) month deferral
restriction, medical coverage and/or medical benefit payments shall be made
retroactively available to such Participant (for the Participant and the
Participant’s dependents) to the date that they otherwise would have been
available under this Section 4.10 and on the basis as contemplated by this
Section 4.10.

 

Medical reimbursement benefits provided pursuant to this Section 4.10 shall be
subject to the following rules:

 

(a)                                  The reimbursement arrangement provides an
objectively determinable and nondiscretionary definition of the expenses that
are eligible for reimbursement under such arrangement;

 

(b)                                 The reimbursement arrangement provides an
objective and specifically prescribed period during which such reimbursements
will be provided (which can be the lifetime of the employee or former employee);

 

(c)                                  The amount of reimbursable expenses for one
year cannot affect the amount of reimbursable expenses for another year (i.e.,
carryovers of unused expense amounts are impermissible);

 

(d)                                 The reimbursements under the arrangement are
made no later than the last day of the taxable year following the year in which
the reimbursable expense was incurred; and

 

(e)                                  The participant’s right to a reimbursement
may not be subject to liquidation or exchange.

 


ARTICLE V—BENEFICIARY DESIGNATION


 

5.1                               Beneficiary Designation

 

Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary and contingent) to
whom payment under this Plan shall be paid in the event of death prior to
complete distribution to the Participant of the benefits due under the Plan. 
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime.  If a Participant’s Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.

 

10

--------------------------------------------------------------------------------


 

5.2                               Amendments

 

Any Beneficiary designation may be changed by a Participant without the consent
of any designated Beneficiary by the filing of a new Beneficiary designation
with the Committee.  The filing of a new Beneficiary designation form will
cancel all Beneficiary designations previously filed.

 

5.3                               No Beneficiary Designation

 

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant predeceases
the Participant, the Committee, in its discretion, shall direct the Employer to
distribute such Participant’s benefits (or the balance thereof) as follows:

 

(a)                                  To the Participant’s surviving spouse, if
any; or

 

(b)                                 If the Participant shall have no surviving
spouse, then to the Participant’s children in equal shares, by right of
representation; or

 

(c)                                  If the Participant shall have no surviving
spouse or children, then to the Participant’s estate.

 

5.4                               Effect of Payment

 

Payment to the Beneficiary shall completely discharge Employer’s obligations
under this Plan.

 

5.5                               Death of Beneficiary

 

Following commencement of payment of Plan benefits, if the Beneficiary
designated by a deceased Participant dies before receiving complete distribution
of the benefits, the Committee shall direct the Employer to distribute the
balance of such benefits:

 

(a)                                  As designated by the Beneficiary in
accordance with the provisions in paragraph 5.1 above; or

 

(b)                                 If the Beneficiary shall not have made such
designation, then to the Beneficiary’s estate.

 


ARTICLE VI—ADMINISTRATION


 

6.1                               Committee; Duties

 

This Plan shall be administered by the Committee.  Members of the Committee may
be Participants under this Plan.

 

6.2                               Agents

 

The Committee may appoint an individual to be the Committee’s agent with respect
to the day-to-day administration of the Plan.  In addition, the Committee may,
from time to time, employ other agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel who may be
counsel to the Employer.

 

11

--------------------------------------------------------------------------------


 

6.3                               Binding Effect of Decisions

 

The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
binding upon all persons having any interest in the Plan.

 

6.4                               Indemnity of Committee

 

The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct by the Committee.

 


ARTICLE VII—CLAIMS PROCEDURES


 

7.1                               Claim

 

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.

 

7.2                               Denial of Claim

 

If the claim or request is denied, the written notice of denial shall be made
within ninety (90) days of the date of receipt of such claim or request by the
Committee and shall state:

 

(a)          The reason for denial, with specific reference to the Plan
provisions on which the denial is based.

 

(b)         A description of any additional material or information required and
an explanation of why it is necessary.

 

(c)          An explanation of the Plan’s claims review procedure.

 

7.3                               Review of Claim

 

Any person whose claim or request is denied or who has not received a response
within ninety (90) days may request review by notice given in writing to the
Committee within sixty (60) days of receiving a response or one hundred fifty
(150) days from the date the claim was received by the Committee.  The claim or
request shall be reviewed by the Committee who may, but shall not be required
to, grant the claimant a hearing.  On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

7.4                               Final Decision

 

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of a request for review.  If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time shall be one hundred twenty (120) days after the
Committee’s receipt of a request for review.  The decision shall be in writing
and shall state the reason and the relevant Plan provisions.  All decisions on
review shall be final and bind all parties concerned.

 

12

--------------------------------------------------------------------------------


 


ARTICLE VIII—TERMINATION, SUSPENSION OR AMENDMENT


 

8.1                               Amendment or Termination

 

The Board may, in its sole discretion, amend or terminate this Plan at any time,
in whole or in part; provided, however, that no such amendment or termination
shall adversely affect the benefits of Participants which have vested in
accordance with paragraph 3.2 above prior to such action, the benefits of any
Participant who has had a Separation from Service, or the benefits of any
Beneficiary of a Participant who has died; provided further, however, that the
amendment or termination of this Plan shall not alter in any manner the timing
or form of benefit payments under this Plan.

 

8.2                               Successor Employer

 

The provisions of this Plan shall be binding upon and inure to the benefit of
any successor or assign of the Employer.  If a successor Employer amends or
terminates this Plan, no such amendment or termination shall adversely affect
the benefits of Participants which have vested in accordance with paragraph 3.2
above prior to such action, the benefits of any Participant who has previously
retired, or the benefits of any Beneficiary of a Participant who has previously
died.

 


ARTICLE IX—MISCELLANEOUS


 

9.1                               Unsecured General Creditor

 

Benefits to be provided under this Plan are unfunded obligations of the
Employer.  Participants and their Beneficiaries, heirs, successors, and assigns
shall have no secured interest or claim in any property or assets of Employer,
nor shall they be Beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contracts or the proceeds therefrom owned
or which may be acquired by Employer (“Policies”).  Except as provided in
paragraph 9.2, such Policies or other assets of Employer shall not be held under
any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or be considered in any way as collateral security for
the fulfilling of the obligations of Employer under this Plan.

 

9.2                               Trust Fund

 

Employer shall be responsible for the payment of all benefits provided under the
Plan.  At its discretion, Employer may establish one (1) or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits.  Although such a trust shall be irrevocable, its
assets shall be held for payment of all Employer’s general creditors in the
event of insolvency.  To the extent any benefits provided under the Plan are
paid from any such trust, Employer shall have no further obligation to pay
them.  If not paid from the trust, such benefits shall remain the obligation of
Employer.  In no event shall any provision of this Plan be interpreted to
provide, or of any trust established pursuant to this Section 9.2 provide or be
interpreted to provide, that any assets of the Employer (whether placed in trust
or not) will become restricted to the provision of benefits under the Plan in
connection with a change in the Employer’s financial health and in no event will
any assets of the Employer, in fact, be so restricted.

 

9.3                               Nonassignability

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt

 

13

--------------------------------------------------------------------------------


 

the amounts, if any, payable hereunder, or any part thereof.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

9.4                               Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Employer and the Participant, and the Participant
(or his Beneficiary) shall have no rights against the Employer except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
him at any time.

 

9.5                               Suicide

 

Notwithstanding the provisions of Article IV, no benefit shall be paid to a
Beneficiary if the Participant’s death occurs as a result of suicide during the
twelve (12) successive calendar months beginning with the calendar month
following the commencement of an individual’s participation in this Plan.

 

9.6                               Participant’s Cooperation

 

A Participant will cooperate with Employer by furnishing any and all information
requested by Employer in order to facilitate the payment of benefits hereunder,
and by taking such physical examinations and such other action as may be
requested by Employer.

 

9.7                               Domestic Relations Orders

 

All or any portion of a Participant’s Plan benefit will be paid to an individual
other than such Participant pursuant to and in accordance with the provisions of
a domestic relations order but only if such domestic relations order satisfies
all of the requirements to be a “qualified domestic relations order” within the
meaning of Section 414(p) of the Code and only if the timing of payment or
payments under the order comply with the distribution timing requirements of
Section 409A of the Code.

 

9.8                               Terms

 

Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

 

9.9                               Captions

 

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

9.10                        Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Delaware.

 

14

--------------------------------------------------------------------------------


 

9.11                        Validity

 

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.

 

9.12                        Successors

 

The provisions of this Plan shall bind and inure to the benefit of Employer and
its successors and assigns.  The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.

 

9.13                        Notice

 

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee, the President of
the Employer, or the Employer’s Statutory Agent.  Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of three
(3) days following the date shown on the postmark or on the receipt for
registration or certification.

 

 

 

PIER 1 IMPORTS, INC.

 

 

 

 

 

By:

 

 

 

Gregory S. Humenesky

 

 

Executive Vice President – Human Resources

 

 

 

Date:

December                       , 2008

 

15

--------------------------------------------------------------------------------